Citation Nr: 1724704	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-22 535	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for tinnitus.

[The issue of entitlement to service connection for a headache disability, to include chronic headaches and migraines, is the subject of a separate decision by the Veterans Law Judge who conducted a hearing in that matter.]

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1991 and from July 2004 to January 2006, with meritorious service in Kuwait and Iraq.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, an informal conference was held before a Decision Review Officer (DRO) at the RO.

In March 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed obstructive sleep apnea began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed tinnitus began in service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Obstructive Sleep Apnea

The medical evidence of record documents that the Veteran has been diagnosed with obstructive sleep apnea (during a VA sleep study in January 2008).  The Veteran has provided competent and credible testimony of experiencing symptoms of obstructive sleep apnea ever since his service.  He has also submitted competent and credible lay evidence (an April 2013 statement from a fellow soldier) in support of his claim.  Thus, service connection for obstructive sleep apnea is warranted.  See 38 C.F.R. § 3.303(b).

Service Connection for Tinnitus

The medical evidence of record documents that the Veteran has been diagnosed with tinnitus (reported on VA examinations in August 2010 and December 2012).  The Veteran has provided competent and credible testimony of experiencing symptoms of tinnitus ever since his documented noise exposure during his service.  In addition, the August 2010 VA examiner provided a competent and credible medical opinion in stating that the Veteran "has mild recurring tinnitus secondary to [in-service] acoustic trauma."  [The December 2012 VA examiner noted being unable to provide a medical opinion regarding tinnitus without resorting to speculation, due to conflicting reports regarding the onset date of the tinnitus in 2005 - however, at his March 2017 hearing, the Veteran clarified that his tinnitus had indeed persisted since its initial onset in service in 2005, despite being intermittent in nature.  Therefore, the finding of the December 2012 VA examiner is entitled to no probative value.]  Thus, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b).





ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for tinnitus is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


